 


109 HR 624 RH: To amend the Federal Water Pollution Control Act to authorize appropriations for sewer overflow control grants.
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 103 
109th CONGRESS 1st Session 
H. R. 624 
[Report No. 109–166] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Camp (for himself, Mr. Pascrell, Mrs. Miller of Michigan, Mr. Hoekstra, Mr. Ehlers, Mr. English of Pennsylvania, Mr. Abercrombie, Mr. LaTourette, Mr. Terry, Ms. Millender-McDonald, Mrs. Capito, Mr. Kildee, Mr. Skelton, Mr. McHugh, Mr. Grijalva, Mrs. Jo Ann Davis of Virginia, Mr. Smith of New Jersey, Mrs. Jones of Ohio, Ms. Loretta Sanchez of California, Ms. Bordallo, Mr. Menendez, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

July 13, 2005
Additional sponsors: Mr. McCaul of Texas, Mr. Frank of Massachusetts, Ms. Woolsey, Ms. Berkley, Ms. Ginny Brown-Waite of Florida, Mr. Schwarz of Michigan, Mr. Upton, Mr. Cleaver, and Mr. Goodlatte 

 
July 13, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the Federal Water Pollution Control Act to authorize appropriations for sewer overflow control grants. 
 
 
1.Sewer overflow control grants 
(a)Administrative RequirementsSection 221(e) of the Federal Water Pollution Control Act (33 U.S.C. 1301(e)) is amended to read as follows: 
 
(e)Administrative RequirementsA project that receives assistance under this section shall be carried out subject to the same requirements as a project that receives assistance from a State water pollution control revolving fund under title VI, except to the extent that the Governor of the State in which the project is located determines that a requirement of title VI is inconsistent with the purposes of this section.. 
(b)Authorization of AppropriationsThe first sentence of section 221(f) of such Act (33 U.S.C. 1301(f)) is amended by striking $750,000,000 and all that follows before the period and inserting $250,000,000 for each of fiscal years 2006 through 2011. 
(c)Allocation of FundsSection 221(g) of such Act (33 U.S.C. 1301(g)) is amended to read as follows: 
 
(g)Allocation of Funds 
(1)Fiscal year 2006Subject to subsection (h), the Administrator shall use the amounts appropriated to carry out this section for fiscal year 2006 for making grants to municipalities and municipal entities under subsection (a)(2) in accordance with the criteria set forth in subsection (b). 
(2)Fiscal year 2007 and thereafterSubject to subsection (h), the Administrator shall use the amounts appropriated to carry out this section for fiscal year 2007 and each fiscal year thereafter for making grants to States under subsection (a)(1) in accordance with a formula to be established by the Administrator, after providing notice and an opportunity for public comment, that allocates to each State a proportional share of such amounts based on the total needs of the State for municipal combined sewer overflow controls and sanitary sewer overflow controls identified in the most recent survey conducted pursuant to section 516.. 
(d)ReportsThe first sentence of section 221(i) of such Act (33 U.S.C. 1301(i)) is amended by striking 2003 and inserting 2008.  
 
 
July 13, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
